UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 14-7080


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RONNIE LEE DUNN,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.     G. Ross Anderson, Jr., Senior
District Judge. (8:97-cr-00761-GRA-1; 8:14-cv-02686-GRA)


Submitted:   October 21, 2014             Decided:   October 24, 2014


Before SHEDD, DUNCAN, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ronnie Lee Dunn, Appellant Pro Se. William Jacob Watkins, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Greenville, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Ronnie Lee Dunn seeks to appeal the district court’s

order       denying,       as    successive,         his   28   U.S.C.       § 2255    (2012)

motion.       The order is not appealable unless a circuit justice or

judge       issues     a    certificate         of     appealability.           28     U.S.C.

§ 2253(c)(1)(B) (2012).                 A certificate of appealability will not

issue       absent     “a       substantial     showing         of    the    denial    of    a

constitutional right.”                 28 U.S.C. § 2253(c)(2) (2012).                When the

district court denies relief on the merits, a prisoner satisfies

this    standard       by       demonstrating       that   reasonable        jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                   Slack v. McDaniel, 529 U.S. 473,

484    (2000);       see    Miller-El      v.   Cockrell,       537    U.S.    322,    336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                               Slack,

529 U.S. at 484-85.

              We have independently reviewed the record and conclude

that Dunn has not made the requisite showing.                               Accordingly, we

deny    a    certificate          of   appealability,       deny      Dunn’s    motion      for

appointment of counsel, and dismiss the appeal.                                We dispense

with oral argument because the facts and legal contentions are



                                                2
adequately   presented   in   the   materials   before   this   court   and

argument would not aid the decisional process.



                                                                DISMISSED




                                     3